DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both mouthpiece and perspective view of the body of an embodiment.  Fig. 1A reference character 18 is pointing to the entire structure.  However in Fig. 2, character 18 is pointing to the mouthpiece.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18-20 objected to because of the following informalities:  Claims 18-20 are dependent claims from independent claim 17.  Independent claim 17 recites "a method".  Claims 18-20 should read "the method of claim 17, further comprising ..."  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 4236539 A (hereinafter MOSBY) and further in view of US 5020690 A (hereinafter KISHIKAWA).
Regarding claim 1, Mosby discloses a smoking apparatus to be used with a drink container, mouthpiece, and cigarette (abstract).  The device comprises a body (Fig. 2, holding means 20) having a protrusion (Fig. 2, lip 44) extending from an upper side thereof; a recess (Fig. 2, plumbing insert 40) disposed in a lower side of the body, wherein the recess is dimensioned to secure a smokable item (Fig. 2, cigarette) therein; wherein the protrusion is configured to removably secure within an annular mouthpiece (Fig. 2, holding straw); wherein a channel (continuous passageway, Col. 1, lines 43-48) extends through the body and the protrusion; 
MOSBY may not explicitly disclose an annular blade disposed on a distal end of the protrusion, wherein the blade is disposed about the channel.  
MOSBY discloses that there may be a need to make ventilation holes or other holes (Col. 2, lines 46-53).  MOSBY also discloses that the smoking apparatus is used in combination with a conventional drink container (Claim 1).  MOSBY also discloses that the smoking apparatus can be constructed from any available parts (Col. 3, lines 35-43).
KISHIKAWA teaches a pouring plug adapted to be attached to a container which comprises a pourer attached to a pouring port of the container, a breaking blade inserted in the cylindrical section of said pourer (Abstract).  The blade (Fig. 1) and blade section cut a film (Col. 4, lines 17-48).  The pouring plug stays in the container to allow pouring of the contents of the container (Col. 7, lines 16-25).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOSBY to provide an annular blade disposed on a distal end of the protrusion, wherein the blade is disposed about the channel as taught in KISHIKAWA.  A person of ordinary skill in the art would obviously add an annular blade on the end of the smoking device of MOSBY.  KISHIKAWA is an all in one device that allows the user to cut and pour with the device in place.  Adding the cutting blade of KISHIKAWA would allow the user to have a single device to cut and smoke with while using a conventional drink container.
Regarding claim 2, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 1.  MOSBY further discloses wherein the recess is coaxial with the channel. (See Fig. 2)  
Regarding claim 3, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 1.  The combination may not explicitly disclose wherein the blade comprises a cylindrical blade disposed coaxially with the channel.  
KISHIKAWA teaches that the blade is cylindrical (Fig. 1, cylindrical breaking blade 4, Col. 4, line 21).  The blade is around the pipe member 6 shown in Fig. 3.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY and KISHIKAWA to provide wherein the blade comprises a cylindrical blade disposed coaxially with the channel as taught in KISHIKAWA.  A person of ordinary skill in the art would obviously shape the blade to be a cylinder.  Doing so would cut the desirable circular opening.
Regarding claim 4, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 1.  The combination may not explicitly disclose wherein the blade is disposed on an interior edge of the distal end.  
KISHIKAWA teaches that the blade has (Col. 4, lines 23-29): 
Projections 41 that extend sidewards from the breaking blade 4 at opposite positions on the upper edge section of said breaking blade 4 along diametrical opposed directions thereof, respectively. The respective projections 41 are engaged with a longitudinal protuberance 23 placed inside the cylindrical portion 20 …
See Fig. 5.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY and KISHIKAWA to provide wherein the blade is disposed on an interior edge of the distal end as taught in KISHIKAWA.  A person of ordinary skill in the art would obviously locate the blade on an interior edge of the distal end.  Doing so would protect the user from cuts and provide an obvious point of attachment.
Regarding claim 5, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 1.  MOSBY further discloses wherein a diameter of the recess is greater than a diameter of the channel.  (See Fig. 2)
Regarding claim 6, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 1.  The combination may not explicitly disclose wherein a working end of the blade tapers to a cutting edge along an entirety thereof.  
KISHIKAWA teaches a pouring plug adapted to be attached to a container which comprises a pourer attached to a pouring port of the container, a breaking blade inserted in the cylindrical section of said pourer (Abstract).  The blade has projections that taper to (Fig. 5, Col. 4, lines 23-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY and KISHIKAWA to provide wherein a working end of the blade tapers to a cutting edge along an entirety thereof.  Although it is not taught that the blade tapers, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)
Regarding claim 9, Mosby discloses a smoking apparatus to be used with a drink container, mouthpiece, and cigarette (abstract).  The device comprises a body (Fig. 2, holding means 20) having a protrusion (Fig. 2, lip 44) extending from an upper side thereof; a recess (Fig. 2, plumbing insert 40) disposed in a lower side of the body, wherein the recess is dimensioned to secure a smokable item (Fig. 2, cigarette) therein; wherein the protrusion is configured to removably secure within an annular mouthpiece (Fig. 2, holding straw); wherein a channel extends through the body and the protrusion; 
MOSBY may not explicitly disclose wherein an exterior surface of the protrusion comprises threading thereon, the threading configured to engage complementary threading disposed on an interior surface of the mouthpiece or a blade disposed on a distal end of the protrusion, wherein the blade is disposed about the channel.  
MOSBY discloses that there may be a need to make ventilation holes or other holes (Col. 2, lines 46-53).  MOSBY also discloses that the smoking apparatus is used in combination with a conventional drink container (Claim 1).  
KISHIKAWA teaches a pouring plug adapted to be attached to a container which comprises a pourer attached to a pouring port of the container, a breaking blade inserted in the cylindrical section of said pourer (Abstract).  The blade (Fig. 1) and blade section cut a film (Col. 4, lines 17-48).  The pouring plug stays in the container to allow pouring of the contents of the container (Col. 7, lines 16-25).  KISHIKAWA further teaches that the pouring plug is adapted to be threaded connected to an inside screw (Col. 5, lines 56-64)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOSBY to provide wherein an exterior surface of the protrusion comprises threading thereon, the threading configured to engage complementary threading disposed on an interior surface of the mouthpiece or a blade disposed on a distal end of the protrusion, wherein the blade is disposed about the channel as taught in KISHIKAWA.  A person of ordinary skill in the art would obviously add an annular blade on the end of the smoking device of MOSBY.  KISHIKAWA is an all in one device that allows the user to cut and pour with the device in place.  Adding the cutting blade of KISHIKAWA would allow the user to have a single device to cut and smoke with while using a conventional drink container.  Additionally, a person of ordinary skill in the art would attach the device with threaded connections.  Threaded connections are a well-known method to connect a device to a container to ensure firm attachment.  
Regarding claim 10, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 9.  MOSBY further discloses wherein the recess is coaxial with the channel.  
Regarding claim 11, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 9.  The combination may not explicitly disclose wherein the blade comprises a cylindrical blade disposed coaxially with the channel.  
KISHIKAWA teaches that the blade is cylindrical (Fig. 1, cylindrical breaking blade 4, Col. 4, line 21).  The blade is around the pipe member 6 shown in Fig. 3.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY and KISHIKAWA to provide wherein the blade comprises a cylindrical blade disposed coaxially with the channel as taught in KISHIKAWA.  A person of ordinary skill in the art would obviously shape the blade to be a cylinder.  Doing so would cut the desirable circular opening.
Regarding claim 12, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 9.  The combination may not explicitly disclose wherein the blade is disposed on an interior edge of the distal end.  
KISHIKAWA teaches that the blade has (Fig. 5, Col. 4, lines 23-29): 
Projections 41 that extend sidewards from the breaking blade 4 at opposite positions on the upper edge section of said breaking blade 4 along diametrical opposed directions thereof, respectively. The respective projections 41 are engaged with a longitudinal protuberance 23 placed inside the cylindrical portion 20 …

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY and KISHIKAWA to provide wherein the blade is disposed on an interior edge of the distal end as taught in KISHIKAWA.  A person of ordinary skill in the art would obviously locate the blade on 
Regarding claim 13, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 9.  MOSBY further discloses wherein a diameter of the recess is greater than a diameter of the channel. (See Fig. 2) 
Regarding claim 14, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 9.  The combination may not explicitly disclose wherein a working end of the blade tapers to a cutting edge along an entirety thereof.  
KISHIKAWA teaches a pouring plug adapted to be attached to a container which comprises a pourer attached to a pouring port of the container, a breaking blade inserted in the cylindrical section of said pourer (Abstract).  The blade has projections that taper to (Fig. 5, Col. 4, lines 23-29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY and KISHIKAWA to provide wherein a working end of the blade tapers to a cutting edge along an entirety thereof.  Although it is not taught that the blade tapers, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over MOSBY and KISHIKAWA as discussed above and in further view of US 1507571 A (hereinafter BARLING).
Regarding claims 7 and 8, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 1.  The combination may not explicitly disclose wherein a first end of the mouthpiece comprises a flange extending therefrom or wherein the mouthpiece comprises at least one concavity configured to conform to a mouth of a user.  
BARLING teaches new and useful Improvements in the Mouthpieces of Tobacco Pipes, and Cigar and Cigarette Holders or Tubes (page 1, lines 6-9).  The mouthpiece has a flange c and a bite portion d. (Figs. 1-4).  There are recesses, b, that conform to the user’s lips (Page 1, lines 74-88).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY and KISHIKAWA to provide wherein a first end of the mouthpiece comprises a flange extending therefrom or wherein the mouthpiece comprises at least one concavity configured to conform to a mouth of a user.  A person of ordinary skill would shape the mouthpiece to the user.  Doing so improve the user experience and customize the smoking.
Regarding claims 15 and 16, the combination of MOSBY and KISHIKAWA discloses the bottle smoking device conversion kit of claim 9.  The combination may not explicitly disclose wherein a first end of the mouthpiece comprises a flange extending therefrom or wherein the mouthpiece comprises at least one concavity configured to conform to a mouth of a user.  
BARLING teaches new and useful Improvements in the Mouthpieces of Tobacco Pipes, and Cigar and Cigarette Holders or Tubes (page 1, lines 6-9).  The mouthpiece has a flange c and a bite portion d. (Figs. 1-4).  There are recesses, b, that conform to the user’s lips (Page 1, lines 74-88).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY and KISHIKAWA to provide wherein a first end of the mouthpiece comprises a flange extending therefrom or wherein the mouthpiece comprises at least one concavity configured to conform to a mouth of a user.  A person of ordinary skill would shape the mouthpiece to the user.  Doing so improve the user experience and customize the smoking.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MOSBY and KISHIKAWA as discussed above and in further view of US 5803310 A (hereinafter SOON).
Regarding claim 17, MOSBY discloses a smoking apparatus to be used with a drink container, mouthpiece, and cigarette (abstract).  The device comprises a body (Fig. 2, holding means 20) having a protrusion (Fig. 2, lip 44) extending from an upper side thereof; wherein a channel extends through the body and the protrusion; inserting a smokable item within a recess disposed in a lower side of the body (Fig. 2, cigarette); igniting the smokable item (Col. 3, lines 35-43); inhaling through the mouthpiece (Col. 3, lines 12-34).  
MOSBY may not explicitly disclose, wherein a cylindrical blade is disposed on a distal end of the protrusion or removing a cap from a bottle; cutting an aperture through the cap with the blade;  inserting the protrusion through the aperture; securing a mouthpiece over the protrusion, such that the cap is secured therebetween; or securing the cap on a bottle such that the body is disposed within an interior volume of the bottle
MOSBY discloses that there may be a need to make ventilation holes or other holes (Col. 2, lines 46-53).  MOSBY also discloses that the smoking apparatus is used in combination with a conventional drink container (Claim 1).  MOSBY also discloses that the smoking apparatus can be constructed from any available parts (Col. 3, lines 35-43).
KISHIKAWA teaches a pouring plug adapted to be attached to a container which comprises a pourer attached to a pouring port of the container, a breaking blade inserted in the cylindrical section of said pourer (Abstract).  The blade (Fig. 1) and blade section cut a film (Col. 4, lines 17-48).  The pouring plug stays in the container to allow pouring of the contents of the container (Col. 7, lines 16-25).
SOON teaches a bottle cap adaptable spout that is attachable to an appropriately modified plastic cap of a spent motor oil bottle.  SOON teaches bottle cap 12 is removed from the bottle 14 and a throughbore 34 is created (Figs. 2-3, Col. 10, lines 36-56).  The cylindrically-shaped spout tube 36 is then threaded connected and in communication through the cap to the cylindrically-shaped pick-up tube 66 (Figs. 4-5, Col. 14, lines 1-5).  SOON teaches that an object of the invention is to utilize plastic oil bottles that are thrown away daily world wide (Col. 3, lines 46-48).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MOSBY to provide wherein a cylindrical blade is disposed on a distal end of the protrusion or removing a cap from a bottle; cutting an aperture through the cap with the blade;  inserting the protrusion through the aperture; securing a mouthpiece over the protrusion, such that the cap is secured therebetween; or securing the cap on a bottle such that the body is disposed within an interior volume of the bottle.  A person of ordinary skill in the art would obviously add an annular blade on the end of the smoking device of MOSBY.  KISHIKAWA is an all in one device that allows the user to cut and pour with the device in place.  Adding the cutting blade of KISHIKAWA would allow the user to have a single device to cut and smoke with while using a conventional drink container.  Additionally, a person of ordinary skill in the art would use the cap of a drinking bottle to secure the device.  SOON teaches that reusing a bottle will reduce waste.  Using the cap to provide a through channel would allow the user to smoke while using the existing cap.
Regarding claim 18, the combination of MOSBY, KISHIKAWA, and SOON discloses the bottle smoking device conversion kit of claim 17.  The combination may not explicitly disclose removing a plug formed within the blade after cutting the aperture.  
SOON teaches removing 33 oil bottle cap plug shown in Fig. 3.  STEP 3 teaches cutting and removing the plug (Col. 10, lines 54-67)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY, KISHIKAWA, and SOON to include removing a plug formed within the blade after cutting the aperture.  A person of ordinary skill in the art would appreciate that the plug must be removed 
Regarding claim 19, the combination of MOSBY, KISHIKAWA, and SOON discloses the bottle smoking device conversion kit of claim 17.  The combination may not explicitly disclose cutting a ventilation aperture through the cap adjacent to the aperture.  
MOSBY discloses either a wall of the conventional drink container or the cover forms at least one ventilation hole (abstract).  MOSBY discloses that the ventilation hole allows smoke to escape from the cup (Fig. 1, ventilation hole 26, Col. 2, lines 46-57). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY, KISHIKAWA, and SOON to include cutting a ventilation aperture through the cap adjacent to the aperture as taught in MOSBY.  A person of ordinary skill in the art would obviously cut a ventilation hole in the smoking device to allow air in and smoke out.  The hole would optionally be placed in the cap with predictable results.  
Regarding claim 20, the combination of MOSBY, KISHIKAWA, and SOON discloses the bottle smoking device conversion kit of claim 17.  The combination may not explicitly disclose compressing the bottle to ventilate the smokable item.
MOSBY discloses either a wall of the conventional drink container or the cover forms at least one ventilation hole (abstract).  MOSBY discloses that the ventilation hole allows smoke to escape from the cup (Fig. 1, ventilation hole 26, Col. 2, lines 46-57).  MOSBY teaches that the user can use a finger of the holding hand to vent or prevent escape of the smoke (Col. 2, lines 53-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of MOSBY, KISHIKAWA, and SOON to include compressing the bottle to ventilate the smokable item as taught in MOSBY.  A person of ordinary skill in the art would obviously compress the smokable item at the ventilation hole in the smoking device to allow air in and smoke out.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20130146070-A1 to Ross which discloses smoking device is comprised of a bottle with the bottom cut away and an adapter that may be removably attached to the mouth of the bottle (Abstract)
US-20150173418-A1 to McArthur which discloses in the abstract:
A device for adapting a bottle for use as a smoking apparatus is provided. The device comprises: a handle; a puncturing portion extending from the handle, the puncturing portion configured to both: puncture a top of a threaded bottle cap such that the puncturing portion can be inserted through the top of the threaded bottle cap; and retain a portion of a herbal concentrate thereafter; and, an engaging portion configured to engage the top of the threaded bottle cap once the puncturing portion is inserted there through.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                           


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747